DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim 1 – 2 and 4 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PgPub NO 2010/0328525) in view of Yamashita (US PgPub No. 2010/0246035). 
Regarding claim 1, LEE teaches a camera module (figure 1) comprising: a housing (figure 1 item 40); a first circuit board disposed below the housing (figures 1 – 2 item 10); a filter disposed on an upper surface of the first circuit board (paragraphs 0055 - 0056; filter 60); a second circuit board disposed below the first circuit board (figure 1 items 20 - 30); an image sensor disposed on the second circuit board and coupled to a lower surface of the first circuit board (figure 1 item 20); and a first adhesive member disposed between the lower surface of the first circuit board and an upper surface of the second circuit board, and electrically connecting the first circuit board and the second circuit board (paragraphs 0048, 0050, 0054), wherein a lower surface of the image sensor is higher than the upper 
However, LEE fails to clearly teach a lens driving device. Yamashita, on the other hand teaches a lens driving device. 
More specifically, Yamashita teaches a lens driving device (paragraphs 0009, 0019, 0023, 0025 – 0032, 0039, 0058 – 0064, 0073, 0079, 0099 – 0100, 0108, 0117, 0136 – 0137).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yamashita with the teachings of LEE to have a system of reduced size as discussed in at least paragraph 0007, 0009, 0042, 0090, and 0137 thereby improving LEE by making it more compact.

Regarding claim 2, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein a length of the first adhesive member in a first direction is greater than a length of the image sensor in the first direction, and the first direction is a direction perpendicular to the upper surface of the second circuit board (figures 1 – 2 and paragraphs 0048, 0050, 0054).

Regarding claim 4, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, Yamashita 

Regarding claim 5, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the first circuit board and the image sensor are coupled and electrically connected to each other by a conductive adhesive (paragraphs 0048, 0050, and 0054).

Regarding claim 6, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein an edge of the lower surface of the first circuit board is adhered to the first adhesive member (figures 1 – 2 and paragraphs 0047 - 0048, 0050, 0054).

Regarding claim 7, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the second circuit board is a printed circuit board or ceramic board and the first circuit board is a printed circuit board (figures 1 – 2 items 10 and 20 – 30).

Regarding claim 8, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the housing is coupled to an edge of the upper surface of the first circuit board 

Regarding claim 9, as mentioned above in the discussion of claim 8, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the filter is coupled to an inner side of the edge of the upper surface of the first circuit board (figures 1 – 2; wherein the filter is coupled to an inner side of the edge of the upper surface of the first circuit board).

Regarding claim 10, as mentioned above in the discussion of claim 8, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches a second adhesive member disposed between the housing and the first circuit board, wherein the second first adhesive member is coupled to the housing and the first circuit board (paragraphs 0048, 0050, and 0054).

Regarding claim 11, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the filter is an infrared- blocking filter or a blue filter (paragraph 0056).

Regarding claim 12, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the lower surface of the image sensor is spaced apart from the second circuit 

Regarding claim 13, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the first circuit board comprises a groove, and a lower end of the housing is inserted to and coupled to the groove (figures 1 – 2).

Regarding claim 14, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the first circuit board comprises a protrusion formed on the upper surface thereof so as to abut an outer lower end of the housing (figures 1 – 2).

Claims 3 and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PgPub NO 2010/0328525) in view of Yamashita (US PgPub No. 2010/0246035) in view of Choi (US PgPub No. 2013/0313707). 
Regarding claim 3, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.
However, LEE in view of Yamashita fail to clearly teach wherein the first adhesive member is a solder ball. Choi, on the other hand teaches wherein the first adhesive member is a solder ball.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Choi with the teachings of LEE in view of Yamashita to have a system of with improved electrical connection as discussed in at least paragraph 0079 thereby improving the electrical connection in LEE.

Regarding claim 15, LEE teaches a camera module (figure 1) comprising: a housing (figure 1 item 40); a first circuit board disposed below the housing (figures 1 – 2 item 10); a filter disposed on an upper surface of the first circuit board (paragraphs 0055 - 0056; filter 60); a second circuit board disposed below the first circuit board (figure 1 items 20 - 30); an image sensor disposed on the second circuit board and coupled to a lower surface of the first circuit board (figure 1 item 20); a first adhesive member disposed between the lower surface of the first circuit board and an upper surface of the second circuit board and electrically connecting the first circuit board and the second circuit board (paragraphs 0048, 0050, 0054); and a conductive adhesive electrically connecting the image sensor and the first circuit board (figure 1 and paragraphs 0048, 0050, and 0054), and wherein the conductive adhesive is overlapped with the image sensor in a first direction, and the first direction is a direction parallel to the upper surface of the second circuit board (figure 1 and paragraphs 0048, 0050, and 0054).
However, LEE fails to clearly teach a lens holder disposed in the housing. Yamashita, on the other hand teaches a lens holder disposed in the housing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yamashita with the teachings of LEE to have a system of reduced size as discussed in at least paragraph 0007, 0009, 0042, 0090, and 0137 thereby improving LEE by making it more compact.
However, LEE in view of Yamashita fail to clearly teach wherein the first adhesive member is a solder ball. Choi, on the other hand teaches wherein the first adhesive member is a solder ball.
More specifically, Choi teaches wherein the first adhesive member is a solder ball (paragraph 0079).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Choi with the teachings of LEE in view of Yamashita to have a system of with improved electrical connection as discussed in at least paragraph 0079 thereby improving the electrical connection in LEE.

Regarding claim 16, as mentioned above in the discussion of claim 15, LEE in view of Yamashita in view of Choi teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein a lower surface of the image sensor is higher than the upper surface of the second circuit board (figures 1 – 2; note examiner can consider the 

Regarding claim 17, as mentioned above in the discussion of claim 15, LEE in view of Yamashita in view of Choi teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein a lower surface of the image sensor is spaced apart from the second circuit board (figures 1 – 2; note examiner can consider the light receiving region of the image sensor as a lower surface and the upper surface of the second circuit as the area on the side of item 20/30 near item 32).

Regarding claim 18, as mentioned above in the discussion of claim 15, LEE in view of Yamashita in view of Choi teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the first circuit board comprises a groove, and a lower end of the housing is inserted to and coupled to the groove (figures 1 – 2).

Regarding claim 19, as mentioned above in the discussion of claim 15, LEE in view of Yamashita in view of Choi teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the first circuit board comprises a protrusion formed on an upper surface thereof so as to abut an outer lower end of the housing (figures 1 – 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PgPub NO 2010/0328525) in view of Yamashita (US PgPub No. 2010/0246035) in view of CHO (US PgPub No. 2011/0076003).
Regarding claim 20, as mentioned above in the discussion of claim 1, LEE in view of Yamashita teach all of the limitations of the parent claim.  
Additionally, LEE in view of Yamashita teach the camera module according to claim 1 (see claim 1 above).
However, LEE in view of Yamashita fail to clearly teach a portable device comprising: a display module having a plurality of pixels; and a controller configured to control an operation of the display module and the camera module. CHO, on the other hand teaches a portable device comprising: a display module having a plurality of pixels; and a controller configured to control an operation of the display module and the camera module.
More specifically, CHO teaches a portable device comprising: a display module having a plurality of pixels 9figure 1 item 151); and a controller configured to control an operation of the display module and the camera module (paragraphs 0012, 0014, 0016, 0018, 0080, 0082, and 0087 – 0088).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of CHO with the teachings of LEE in view of Yamashita to have a system with improved control of system and display of data thereby improving operation and processing in LEE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (US patent No. 2010/0086294) teaches camera module with circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
06/02/2021